DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated August 06, 2021.
In the amendment dated on August 06, 2021, claims 1, 3, 9, 11, 18-20, 23, 26 and 30 have been amended, 2, 10, 22 and 29 have been canceled.
Claims 1, 3, 5-9, 11, 13-19, 21, 23-26, 28 and 30 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher J. Gass of registration number 69,265, on August 26, 2021.  During the telephone conference, Mr. Gass has agreed and authorized the examiner to further amend Claims 1, 3, 5-9, 11, 13-19, 21, 23-26, 28 and 30 on the amendment dated on August 06, 2021.

Claims
Replacing Claims 1, 3, 5-9, 11, 13-19, 21, 23-26, 28 and 30  of the amendment dated on August 06, 2021 with the following:

Claim 1:
A method for a first device to communicate efficiently and securely with a second device, comprising:
generating, by the first device, a first message using a first algorithm associated with a first scheme;
transmitting, by the first device, the first message to the second device, such that the second device applies a first complementary algorithm associated with the first scheme to the received first message; 
receiving, at the first device, a second message from the second device, wherein the second message is generated by the second device applying a second algorithm associated with a second scheme; and
applying, by the first device, to the second message a second complementary algorithm associated with the second scheme,
wherein the first algorithm and the second complementary algorithm fulfil performance criteria for the first device, and whereby the first scheme is different from the second scheme, and
wherein before generating the first message using the first algorithm associated with the first scheme, the method comprises:
obtaining, by the first device, performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm; and
identifying, by the first device, from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device and setting the identified scheme as the first scheme, 
wherein before generating the first message using the first algorithm associated with the first scheme, the method comprises:
obtaining, by the first device, performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm;
identifying, from the obtained performance data, a scheme having an algorithm that fulfils performance criteria for the first device; 
identifying, from the obtained performance data, a complementary algorithm that fulfils performance criteria for the second device; and 
setting the identified scheme as the first scheme.

Claim 2: 	(Canceled) 

Claim 3:
The method according to claim 1, further comprising:
identifying, by the first device, from the obtained performance data another scheme having a complementary algorithm that fulfils performance criteria for the first device; and
setting the identified scheme as the second scheme.

Claim 4:	(Canceled).

Claim 5:
The method according to claim [[4]]1, further comprising:

identifying, from the obtained performance data, a complementary algorithm that fulfils performance criteria for the first device; and 
setting the identified another scheme as the second scheme. 

Claim 6:
The method according to claim 1, wherein:
the first scheme comprises a first encryption scheme, whereby the first algorithm associated with the first scheme comprises an encryption primitive, and the first complementary algorithm associated with the first scheme comprises a decryption primitive; and
the second scheme comprises a second encryption scheme, whereby the second algorithm associated with the second scheme comprises an encryption primitive, and the second complementary algorithm associated with the second scheme comprises a decryption primitive.

Claim 7:
The method according to claim 1, wherein:
the first scheme comprises a first digital signature scheme, whereby the first algorithm associated with the first scheme comprises a signing function, and the first processing algorithm associated with the first scheme comprises a verification function; and


Claim 8:
The method according to claim 1, wherein:
the first scheme comprises a first encryption scheme, whereby the first algorithm associated with the first scheme comprises an encryption primitive, and the first complementary algorithm associated with the first scheme comprises a decryption primitive; and
the second scheme comprises a second digital signature scheme, whereby the second algorithm associated with the second scheme comprises a signing function, and the second complementary algorithm associated with the second scheme comprises a verification function.

Claim 9:
A first device for communicating efficiently and securely with a second device, the first device comprising:
a processor; and
a non-transitory media readable by the processor, the media storing instructions that when executed by the processor, cause the processor to:
generate a first message using a first algorithm associated with a first scheme; 

receive a second message from the second device, wherein the second message is generated by the second device applying a second algorithm associated with a second scheme; and
applying, to the second message, a second complementary algorithm associated with the second scheme to the received second message,
wherein the first algorithm and the second complementary algorithm fulfil performance criteria for the first device, and whereby the first scheme is different from the second scheme, and
wherein before generating the first message using the first algorithm associated with the first scheme, the instructions cause the processor to:
obtain performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm; and
identify from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device and setting the identified scheme as the first scheme,
wherein before generating the first message using the first algorithm associated with the first scheme, the instructions cause the processor to:
obtain performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm;
identify from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device; 
identify a complementary algorithm that fulfils performance criteria for the second device; and 
set the identified scheme as the first scheme.

Claim 10:	(Canceled) 

Claim 11:
The first device according to claim 9, further comprising:
instructions that cause the processor to:
identify from the obtained performance data another scheme having a complementary algorithm that fulfils performance criteria for the first device; and 
set the identified scheme as the second scheme.

Claim 12: 	(Canceled).
 
Claim 13: 
The first device according to claim [[12]]9, wherein before generating the first message using the first algorithm associated with the first scheme, the instructions cause the processor to:
identify from the obtained performance data another scheme having an algorithm that fulfils performance criteria for the second device;

set the identified another scheme as the second scheme. 

Claim 14: 
The first device according to claim 9, wherein:
the first scheme comprises a first encryption scheme, whereby the first algorithm associated with the first scheme comprises an encryption primitive, and the first complementary algorithm associated with the first scheme comprises a decryption primitive; and
the second scheme comprises a second encryption scheme, whereby the second algorithm associated with the second scheme comprises an encryption primitive, and the second complementary algorithm associated with the second scheme comprises a decryption primitive.

Claim 15: 
The first device according to claim 9, wherein:
the first scheme comprises a first digital signature scheme, whereby the first algorithm associated with the first scheme comprises a signing function, and the first processing algorithm associated with the first scheme comprises a verification function; and
the second scheme comprises a second digital signature scheme, whereby the second algorithm associated with the second scheme comprises a signing function, and 

Claim 16: 
The first device according to claim 9, wherein:
the first scheme comprises a first encryption scheme, whereby the first algorithm associated with the first scheme comprises an encryption primitive, and the first complementary algorithm associated with the first scheme comprises a decryption primitive; and
the second scheme comprises a second digital signature scheme, whereby the second algorithm associated with the second scheme comprises a signing function, and the second complementary algorithm associated with the second scheme comprises a verification function.

Claim 17: 
The first device according to claim 9, wherein:
the first scheme comprises a first digital signature scheme, whereby the first algorithm associated with the first scheme comprises a signing function, and the first complementary algorithm associated with the first scheme comprises a verification function; and
the second scheme comprises a second encryption scheme, whereby the second algorithm associated with the second scheme comprises an encryption primitive, and the 

Claim 18: 
The first device according to claim 9, wherein the first message comprises cipher-text and the first message, and after applying the first complementary algorithm, comprises plaintext.

Claim 19: 
A method for a first device to communicate efficiently and securely with a second device, comprising:
receiving, by the second device, a first message generated by the first device using a first algorithm associated with a first scheme;
applying, by the second device, a first complementary algorithm associated with the first scheme to the first message; and 
transmitting, by the second device and to the first device, a second message generated using a second algorithm associated with a second scheme, such that the first device applies a second complementary algorithm associated with the second scheme to the second message,
wherein the first algorithm and the second complementary algorithm fulfil performance criteria for the first device, and whereby the first scheme is different from the second scheme, and

obtaining, by the second device, performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm; 
identifying, by the second device, from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device; 
identifying a complementary algorithm that fulfils performance criteria for the second device; and 
setting the identified scheme as the first scheme.

Claim 20: 	(Canceled).

Claim 21: 
The method according to claim [[20]]19, further comprising:
identifying, by the second device, from the obtained performance data another scheme having a complementary algorithm that fulfils performance criteria for the first device; and 
setting the identified scheme as the second scheme.

Claim 22: 	(Canceled) 

Claim 23: 
The method according to claim 19, further comprising:

identifying a complementary algorithm that fulfils performance criteria for the first device; and 
setting the identified another scheme as the second scheme. 

Claim 24: 
The method according to claim 19, wherein:
the first scheme comprises a first encryption scheme, whereby the first algorithm associated with the first scheme comprises an encryption primitive, and the first complementary algorithm associated with the first scheme comprises a decryption primitive; and
the second scheme comprises a second encryption scheme, whereby the second algorithm associated with the second scheme comprises an encryption primitive, and the second complementary algorithm associated with the second scheme comprises a decryption primitive.

Claim 25: 
The method according to claim 19, wherein:
the first scheme comprises a first digital signature scheme, whereby the first algorithm associated with the first scheme comprises a signing function, and the first processing algorithm associated with the first scheme comprises a verification function; and


Claim 26: 
A second device for communicating efficiently and securely with a first device, the second device comprising:
a processor; and
a non-transitory media readable by the processor, the media storing instructions that when executed by the processor, cause the processor to:
receive a first message generated by the first device by using a first algorithm associated with a first scheme;
apply a first complementary algorithm associated with the first scheme to the first message; and 
transmit, to the first device, a second message generated using a second algorithm associated with a second scheme, such that the first device applies a second complementary algorithm associated with the second scheme to the second message, 
wherein the first algorithm and the second complementary algorithm fulfil performance criteria for the first device, and whereby the first scheme is different from the second scheme, and
wherein before receiving the first message generated by the first device using the first algorithm associated with the first scheme, the instructions cause the processor to:

identify from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device; 
identify a complementary algorithm that fulfils performance criteria for the second device; and 
set the identified scheme as the first scheme.

Claim 27: 	(Canceled).

Claim 28: 
The second device according to claim [[27]]26, wherein the instructions further cause the processor to: 
identify from the obtained performance data another scheme having a complementary algorithm that fulfils performance criteria for the first device; and 
set the identified scheme as the second scheme.

Claim 29: 	(Canceled) 

Claim 30: 
The second device according to claim 26, wherein the instructions further cause the processor to:

identify a complementary algorithm that fulfils performance criteria for the first device; and 
set the identified another scheme as the second scheme.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13-19, 21, 23-26, 28 and 30 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on August 06, 2021 and the examiner’s amendment dated on August 27, 2021.
Specifically, the independent claim 1 now recites limitations as follows:

“A method for a first device to communicate efficiently and securely with a second device, comprising:
generating, by the first device, a first message using a first algorithm associated with a first scheme;
transmitting, by the first device, the first message to the second device, such that the second device applies a first complementary algorithm associated with the first scheme to the received first message; 

applying, by the first device, to the second message a second complementary algorithm associated with the second scheme,
wherein the first algorithm and the second complementary algorithm fulfil performance criteria for the first device, and whereby the first scheme is different from the second scheme, and
wherein before generating the first message using the first algorithm associated with the first scheme, the method comprises:
obtaining, by the first device, performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm; and
identifying, by the first device, from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device and setting the identified scheme as the first scheme, 
wherein before generating the first message using the first algorithm associated with the first scheme, the method comprises:
obtaining, by the first device, performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm;
identifying, from the obtained performance data, a scheme having an algorithm that fulfils performance criteria for the first device; 

setting the identified scheme as the first scheme”.

The cited reference Sharifi Meher (US PAT. # US 9,923,923) discloses, the client 502 may then encrypt and transmit 524 a message (e.g., a request as shown in FIG. 5) to the server 504 using the client-to-server cipher suite. The message may be for example, a hypertext transfer protocol (HTTP) get request, or another request such as a web service request, whose fulfillment involves access to a resource specified in the request. Generally the request may be any message formatted in accordance with a syntax supported by the server 504. The server 504 may then receive over the cryptographically protected communications session the request that the client 502 transmitted 524. FIG. 5 shows a diagram for illustrating communications between a client 502 and a server 504. The client 502 may communicate with the server 504 for the purpose of accessing one or more resources accessible to the server 504. In the diagram 500, the client 502 begins by generating 506 a ClientHello message with a set of client-supported cipher suites for receiving messages and a set of client-supported cipher suites for sending messages. (Fig. 5(506), CL(15), LN(6-20), Fig. 5(524), CL(15), LN(66-67), CL(16), LN(1-10)). Thus client encrypts the message according to strength of an algorithm. Having generated 506, the ClientHello message (CL(15), LN(21-26), Fig. 5(526), CL(16), LN(10-12)). Thus server applies a complementary algorithm. A cipher suite for server-to-client communications and a cipher suite for client-to-server communications may be select 514. As noted, selection of a cipher suite may be performed in various ways in accordance with various embodiments. In some embodiments, the ClientHello message lists a set of cipher suites supported by the client 502. The server 504 may accordingly select a cipher suite that is mutually supported by the client 502 and the service 504. If multiple such cipher suites are mutually supported by the client 502 and the server 504, the server 504 may select a most preferred cipher suite from the multiple cipher suites. The preferences may be indicated in the ClientHello message or may be configured in the server 504. As noted above, preferences may be associated with different session use indicators such that the particular ranking of cipher suites used for selection of a most preferred cipher suite may depend on the specific (Fig. 5(514, 516, 518), CL(15), LN(31-57)). Thus client device receives a second message from the server, the message was generated using a second cipher suit which indicates that a second algorithm was applied according to strength of an algorithm. The client device receives and decrypts the message. This indicated that a complementary algorithm was applied according to a second scheme. (CL(16), LN(23-24)). The two algorithms are different algorithms based on the strength which indicates that first scheme is different than the second scheme.
The reference by Lee (US PGPUB. # US 2018/0013832) discloses, the encryption algorithm based on ECDHE-PSK is slower than the method using only a PSK, but is faster than RSK_PSK and DHE_PSK. Also, the encryption algorithm based on ECDHE-PSK is suitable for a low power device, and may provide Perfect Forward Secrecy (PFS). FIG. 3 shows cipher suites including different encryption algorithms, which are selected (¶79, Fig. 3, ¶104).
Johnson et al. (US PGPUB. # US 2002/0057797) discloses, a method for communicating information between at least a pair of correspondents, the method comprising the steps of each of the correspondents selecting a plurality of cryptographic algorithms known to each of the correspondents. One of the correspondents applies the algorithms in a predetermined manner lo a message for producing a set of processed information. The set of processed information is transmitted to the other correspondent. The other correspondent applies complimentary operations of the cryptographic schemes in accordance with the predetermined manner for deriving information related to the message from the processed information. (Abstract).
Amiel et al. (US PGPUB. # US 2009/0217050) discloses, systems and methods to optimize signature verification time for a cryptographic cache. Time is reduced by eliminating at least some of the duplicative application of cryptographic primitives. In some embodiments, systems and methods for signature verification comprise obtaining a signature which was previously generated using an asymmetrical cryptographic scheme, and determining whether an identical signature has previously been stored in a signature cache. If an identical signature has been previously stored in the signature cache, retrieving previously generated results corresponding to the previously stored identical signature, the results a consequence of (Abstract).
Kim et al, (US PGPUB. # US 2012/0051542) discloses, a remote communication apparatus including a security function and a remote electric power metering system using the same. The remote communication apparatus including a security function includes: a security algorithm application unit decrypting a receiving signal received from a communication network in the case in which the receiving signal is an encrypted signal and encrypting a transmitting signal to be transmitted to the communication network; and a protocol unit converting the receiving signal or the receiving signal decrypted by the security algorithm application unit according to a preset communication protocol and generating the transmitting signal according to the preset communication protocol. (Abstract).
Janky et al. (US PGPUB. # US 2008/0031275) discloses, for transcoding in land mobile radio (LMR) systems are provided. The LMR system includes a first communication site configured to communicate using a first LMR communication protocol and a second communication site configured to communicate using a second LMR communication protocol. The LMR system further includes a transcoder configured to receive LMR (Abstract).
Galwas et al. (US PAT. # US 9,258,303) discloses, a method of establishing a multiplicity of shared secrets at two mutually authenticated end points in a network. The method includes authenticating a first end point in the network based on an asymmetric key pair and authenticating a second end point based on an asymmetric key pair. Upon successful authentication of the first and second end points, the end points negotiate a shared secret. Multiple shared secret keys are generated from the negotiated shared secret and session keys are computed from the multiple shared secret keys. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “……wherein before generating the first message using the first algorithm associated with the first scheme, the instructions cause the processor to:obtain performance data for a plurality of types of schemes, wherein each scheme comprises an algorithm and a complementary algorithm;
identify from the obtained performance data a scheme having an algorithm that fulfils performance criteria for the first device; identify a complementary algorithm that fulfils performance criteria for the second device; and set the identified scheme as the first scheme….”, in 
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 9 is a device claim of above method Claim 1 and Claim 19 is also a method claim of above Claim 1, Claim 26 is a second device claim of above method Claim 1, and therefore, they are also allowed.
Claims 3 and 5-8 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 11 and 13-18 depend on the allowed claim 9, and therefore, they are also allowed.
Claims 21 and 23-25, depend on the allowed claim 19, and therefore, they are also allowed.
Claims 28 and 30 depend on the allowed claim 26, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.